AMENDMENT AND EXCHANGE AGREEMENT AMENDMENT AND EXCHANGE AGREEMENT (the "Agreement"), dated as of June 25, 2008, by and among Earth Biofuels, Inc., a Delaware corporation, with its corporate headquarters located at 3001 Knox Street, Suite 403, Dallas, Texas 75205 (the"Company") and YA Global Investments, L.P., f/k/a Cornell Capital Partners (the "Investor"). WHEREAS: A.The Company and certain buyers (the "Initial Bridge Buyers") are parties to that certain Securities Purchase Agreement, dated as of June 7, 2006 (the "Existing Initial Bridge Securities Purchase Agreement"), pursuant to which, the Initial Bridge Buyers purchased from the Company certain notes, which are no longer outstanding, and certain Warrants (the "Existing Initial Bridge Warrants"), which are exercisable into shares (the "Existing Initial Bridge Warrant Shares") of common stock of the Company, par value $0.001 per share (the "Common Stock"), in accordance with the terms thereof. B.Contemporaneously with the execution and delivery of the Existing Initial Bridge Securities Purchase Agreement, the Company entered into that certain Registration Rights Agreement, dated July 6, 2006 (as amended prior to the date hereof, the "Existing Initial Bridge Registration Rights Agreement"), by and between the Company and the Initial Bridge Buyers, pursuant to which the Company agreed to provide certain registration rights with respect to the Registrable Securities (as defined in the Existing
